            Case 2:17-cv-02655-JAD-EJY Document 56 Filed 08/20/21 Page 1 of 3



1    BRIAN M. BOYNTON
     Acting Assistant Attorney General
2    Civil Division
     WILLIAM PEACHEY
3
     Director, District Court Section
4    Office of Immigration Litigation
     ELIANIS PEREZ
5    Assistant Director, District Court Section
     Office of Immigration Litigation
6    MARY LARAKERS, TX Bar # 24093943
     Trial Attorney
7
     U.S. Department of Justice, Civil Division
8    Office of Immigration Litigation
     P.O. Box 868, Ben Franklin Station
9    Washington, D.C. 20044
     Tel: (202) 353-4419
10   Fax: (202) 305-7000
     mary.l.larakers@usdoj.gov
11   Counsel for Defendants
12
     SYLVIA L. ESPARZA
13   Law Office of Sylvia L. Esparza
     3440 E. Pepper Lane, Suite 105
14   Las Vegas, NV 89120
     Tel: 702-853-0233
15   sylvia@sylviaesparzalaw.com
     Counsel for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19
       SATHIRAWAT SAUBHAYANA,                     Case No. 2:17-cv-2655-JAD-EJY
20
             Plaintiff,
21

22           v.                                   JOINT MOTION FOR 30-DAY
                                                  EXTENSION OF TIME TO FILE
23     MERRICK B. GARLAND, U.S. Attorney          DISCOVERY PLAN AND PROPOSED
       General, et al.,                           SCHEDULING ORDER
24                                                (Fourth Request)
             Defendants.
25

26



                                                  1
            Case 2:17-cv-02655-JAD-EJY Document 56 Filed 08/20/21 Page 2 of 3



1           Plaintiff Sathirawat Saubhayana and Defendants (collectively, the “Parties”) jointly
2    request an additional 30-day extension of time to file their joint discovery plan and proposed
3    scheduling order until September 20, 2021. This will be the Parties last request for an extension
4    of this deadline. This request is for good cause because the Parties did not receive the documents
5    from the Las Vegas Police Department (“LVPD”) that may influence the possibility of
6    settlement in this case until today, August 20, 2021.
7           On July 20, 2021, the Parties jointly moved for a 30-day extension of time, until August
8    20, 2021, to file their proposed scheduling order and enforce the subpoena decus tecum directed
9    to the LVPD. ECF No. 51. The Court granted the motion and ordered LVPD to produce the
10   records to counsel for the government. ECF No. 52. LVPD refused to provide the records
11   without a court order with specific language addressing the sealed records. ECF No. 53. The
12   parties then moved for an order with this specific language. Id. The Court granted the Parties’
13   request and issued the order directing the LVPD to produce the records within ten days. ECF No.
14   54. On August 4, 2021, a representative for LVPD informed undersigned government counsel
15   that he sent the documents via the United States Postal Service, and without further explication,
16   the representative d refused to send the documents via email, fax, or more expeditious mail
17   service. Ex. A. The representative did not provide a tracking number. Ex. A. Undersigned
18   counsel for the government received the documents today, August 20, 2021. This request is
19   therefore for reasons outside the Parties’ control and for good cause. The Parties will not request
20   a further extension of this deadline and, if necessary, will proceed with settlement discussions
21   and discovery simultaneously.
22
                                           Respectfully submitted,
23
                                           BRIAN M. BOYNTON
24
                                           Acting Assistant Attorney General
25                                         Civil Division

26                                         ELIANIS PEREZ
                                           Assistant Director

                                                      2
            Case 2:17-cv-02655-JAD-EJY Document 56 Filed 08/20/21 Page 3 of 3



1                                         Office of Immigration Litigation

2                                   By: /s/ Mary L. Larakers
                                          MARY L. LARAKERS
3
                                          Trial Attorney
4                                         U.S. Department of Justice, Civil Division
                                          Office of Immigration Litigation
5                                         P.O. Box 868, Ben Franklin Station
                                          Washington, D.C. 20044
6                                         Tel: (202) 353-4419
                                          Fax: (202) 305-7000
7
                                          Mary.l.larakers@usdoj.gov
8                                         Counsel for Defendants

9                                   By: /s/ Sylvia L. Esparza
                                          SYLVIA L. ESPARZA
10                                        Law Office of Sylvia L. Esparza
                                          3440 E. Pepper Lane, Suite 105
11                                        Las Vegas, NV 89120
12
                                          Tel: 702-853-0233
                                          sylvia@sylviaesparzalaw.com
13                                        Counsel for Plaintiff

14                                   CERTIFICATE OF SERVICE

15                                  Case No.: 2:17-cv-2655-JAD-EJY

16          It is hereby certified that service of the foregoing document has been made through the
17
     Court’s CM-ECF electronic filing and notification system on all system participants on August
18
     20, 2021.
19
                                                         /s/ Mary L. Larakers
20                                                       MARY L. LARAKERS
                                                         U.S. Department of Justice
21
                                                         Trial Attorney
22

23
                                                              IT IS SO ORDERED.
24

25
                                                              ___________________________
26                                                            U.S. MAGISTRATE JUDGE

                                                              Dated: August 20, 2021
                                                    3
